Citation Nr: 1423437	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-47 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1992 to October 1995, and from March 1999 to July 1999, with subsequent service in the U.S. Army Reserve.  At a May 2012 Board hearing, the Veteran testified that he had an additional period of active duty from August 1999 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file is currently in the jurisdiction of the VA RO in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded the Veteran's claim for additional development.  Specifically, the Board requested that the RO contact the National Personnel Records Center (NPRC) and request that the NPRC locate and secure complete copies of the Veteran's active service and Reserve service personnel and treatment records, including all service records from his August 1999 to April 2000 period of active duty.  Although the RO submitted a request to the NPRC in May 2013, the RO only requested the Veteran's service personnel records (not his service treatment records), and did not include his period of service from August 1999 to April 2000.  Moreover, the claims file reflects that the NPRC did not respond to the May 2013 request.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded for compliance with the April 2013 remand directives.

Additionally, the Board requested that the RO obtain a VA opinion discussing the etiology of the Veteran's Achilles tendonitis.  While a VA examination and opinion were provided in July 2013, review of the opinion provided reveals it to be inadequate.  The examiner diagnosed residuals of a rupture of the bilateral Achilles tendons, status post repair.  The examiner opined that the Veteran's Achilles tendonitis was not related to his active duty service based solely upon the lack of in-service evidence of chronic Achilles tendonitis.  However, the VA examiner did not address any of the Veteran's lay statements and testimony that he experienced ankle problems during service and was diagnosed with Achilles tendonitis while stationed in Germany or the August 2011 buddy statement from a medic in Germany corroborating the Veteran's lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Because the July 2013 examiner did not consider the Veteran's lay statements or the buddy statement reflecting in-service symptomatology and diagnoses of Achilles tendonitis, the opinion provided is inadequate and a new VA examination must be provided with consideration of the lay statements.  Washington v. Nicholson, 19 Vet. App. 363 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government entity, to include the National Personnel Records Center, to locate and secure complete copies of the Veteran's active service and Reserve service personnel and medical treatment records, including verification of the exact dates and type(s) of service from August 1999 to April 2000, and all service records from August 1999 to April 2000.  All attempts to locate and secure the Veteran's service treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the records have been exhausted and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, make a formal finding to that effect.  The RO must also provide the Veteran with proper written notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

2.  After obtaining all relevant records, provide the Veteran with a new VA examination to determine the etiology of his current bilateral Achilles tendonitis.  The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  After a thorough review of the Veteran's claims file, to include the Veteran's lay statements and testimony of record, as well as the buddy statement from the Veteran's medic during service, the medical evidence including all available service treatment records and the post-service medical evidence, and a discussion of each, the examiner must provide an opinion as to whether the Veteran's bilateral Achilles tendonitis is at least as likely as not (a 50 percent probability or more) etiologically related to his military service.  A complete rationale must be provided for the opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



